               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                        4:18CR3088

    vs.
                                                      ORDER
ERIC BERINGER,

                 Defendants.


    IT IS ORDERED:

    1)    Defendant’s motion for temporary modification of conditions of
          pretrial release, (Filing No. 350), is granted.

    2)    Defendant is permitted to travel to Park Rapids, Minnesota from
          January 29, 2019 to January 30, 2019.

    3)    Defendant shall provide a copy of his itinerary (time and means of
          transportation, where he will stay, when he will leave and return,
          etc.) to his supervising officer one week prior to the trip.
    .

    January 15, 2019.


                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
